Exhibit 10.3

AMENDMENT NO. 1 TO

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AMENDMENT NO. 1 TO CHANGE IN CONTROL SEVERANCE AGREEMENT (“Amendment”) is
made as of the 31st day of August, 2018, by and between                     
(“Executive”) and MID PENN BANCORP, INC. (the “Company”).

WITNESSETH

WHEREAS, the Company and the Executive entered into a Change in Control
Severance Agreement dated November 3, 2016 (as the same may be amended from time
to time, the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement as
described herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.    Section 3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

Anything contained in this Agreement to the contrary notwithstanding, if any of
the payments or benefits received or to be received by you pursuant to this
Agreement (which the parties agree will not include any portion of payments
allocated to the non-solicitation and non-competition provisions of Section 4
that are classified as payments of reasonable compensation for purposes of Code
Section 280G), when taken together with payments and benefits payable to or on
behalf of you under any other plans, contracts or arrangements with the Company
or Mid Penn Bank (all such payments and benefits, the “Total Payments”), will be
subject to excise tax imposed under Code Section 4999 (the “Excise Tax”), then
you shall receive an additional payment in an amount equal to the amount of the
Excise Tax actually payable by you, without regard to any additional tax,
interest or penalty payable by you on such additional amount. For example, if
the Total Payments would result in an Excise Tax payable by you of $300,000,
then you will be entitled to receive an additional payment of $300,000; however,
you shall be responsible for any additional tax, interest or penalties resulting
from the additional $300,000 payment. All calculations required to be made under
this Section, including the portion of any payments to be allocated to the
restrictive covenants set forth in Section 4 (or any payments to be allocated to
a separate restrictive covenant agreement, if any) will be made by the Company’s
independent public accountants, subject to the right of your representative to
review the same. All amounts required to be paid pursuant to this Section shall
be paid at the time any withholding may be required (or, if earlier, the time
you shall be required to pay such amounts) under applicable law, and any
additional amounts to which you may be entitled shall be paid or reimbursed no
later than fifteen (15) days following confirmation of such amount by the
Company’s independent public accountants; provided, however, that any payments
to be made under this Section shall in all events be made no later than the end
of your taxable year next following the taxable year in which you remit such
Excise Tax payment. The parties recognize that the actual implementation of the
provisions of this Section are complex and agree to deal with each other in good
faith to resolve any questions or disagreements arising hereunder.



--------------------------------------------------------------------------------

2.    The Agreement is amended to expressly provide that the benefits provided
for the Executive thereunder are in addition to any other benefits to which
Executive may become entitled under any Supplemental Executive Retirement Plan
Agreement to which Executive is a party.

3.    In all other respects, the Agreement shall remain in full force and effect
as amended hereby.

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.

 

ATTEST:      MID PENN BANCORP, INC.

 

     By:   

                 

WITNESS:      EXECUTIVE

 

    

 